Citation Nr: 1611393	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  12-06 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The Veteran served on active duty from September 1972 to December 1975.  He also served subsequently in the Naval Reserve.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for hypertension secondary to the service-connected lumbar spine disability. 

On his March 2012 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board). In a July 2012 written statement signed by his representative, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

The case was previously before the Board in December 2013, when it was remanded for an additional medical opinion.  


FINDING OF FACT

The Veteran's hypertension is aggravated by pain from the Veteran's service-connected low back disorder.   


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 C.F.R. § 3.310(a) (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Cardiovascular-renal disease, including hypertension, may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In this case, it is not contended nor does the evidence show that hypertension had its onset in service, was aggravated during service, or became manifest in the first year after separation from service.  Rather, the Veteran claims that his hypertension is the result of his service-connected low back disorder.  

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 
The Veteran has been service-connected for a low back disorder effective since 1987.  The record supports that he injured his low back during a period of Reserve active duty for training.  Service treatment records do not reveal any diagnoses of hypertension during any period of active duty or Reserve service. 

VA treatment records dating from approximately 2006 reveal diagnoses of hypertension.  The treatment records include various specific entries with respect to the Veteran's hypertension.  Some entries indicate that he has "essential hypertension."  Other entries note that the Veteran is obese and an exercise program is suggested.  

October 2008 VA treatment records specifically indicate that the Veteran has chronic low back pain secondary to degenerative joint disease at multiple levels and that he has "hypertension secondary to chronic pain."  An addendum from the same physician indicates that the Veteran has hypertension with prescribed medication but his blood pressure remains high secondary to his chronic pain.  An August 2015 VA treatment record indicates that the Veteran continues to have hypertension which requires 4 medications to control and that he still suffers from chronic low back pain.  

In November 2009, a VA Compensation and Pension examination was conducted by a contract medical provider.  The examiner's medical opinion was that "it is less likely than not that his hypertension is secondary to his low back pain.  The rationale is that his back pain preceded his hypertension by many years and while pain can elevate blood pressure, his pain preceded his hypertension and therefore his would be and unlikely source his hypertension."  Since the examiner did not provide an opinion as to whether the Veteran's service-connected low back disorder aggravated his hypertension, the claim was returned for additional examination.

In April 2014, the second VA contract Compensation and Pension examination of the Veteran was conducted.  The examiner indicated that there was an increase in the baseline of the Veteran's hypertension, but then indicated that the claimed hypertension was not aggravated beyond its natural progression by the service-connected low back pain.  The rationale initially focused on the Veteran's blood pressure readings during active duty in the 1970s, which are not relevant as the Veteran's service-connected low back disorder and back pain are related to a 1987 injury during Reserve duty.  Then the examiner did admit that studies indicated it "is possible that pain can indeed cause elevation of blood pressure," but then referred to the Veteran's date of active duty separation, in 1975, not the back injury in 1987.  The examiner then indicated a number of possible factors contributing to the Veteran's hypertension including the Veteran's periodic noncompliance to adhering to medication, obesity, age, dietary habits, and exercise level.  

Thus, the contract medical provider again provided a medical opinion with little rationale, and one based on an inaccurate application of the facts related to the Veteran's service and the incurrence of his service-connected back injury.  The VA treating physician does indicate that the service-connected low back pain does contribute, at least in part, to aggravate the Veteran's hypertension.  Resolving all doubt in favor of the Veteran, service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


